

 
Exhibit 10.1



 


 
September 10, 2014
 
Kelly Walters
President and Chief Executive Officer
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, Nebraska 68701
 
Dear Kelly,
 
The Board of Directors of Supertel Hospitality, Inc. appreciates your service as
President and Chief Executive Officer of the company.  In connection with your
resignation as President and Chief Executive Officer, we would like to offer you
the following on behalf of the company:
 
·
You will remain on the company payroll through March 31, 2015 with present
salary and benefits, paid in accordance with customary payroll practice.

 
·
You will no longer be an executive officer of the company following your
resignation as President and Chief Executive Officer effective upon the earlier
of (a) the hiring of a new executive officer of the company or (b) December 31,
2014.

 
·
Your Employment Agreement, dated as of February 1, 2012, between you and the
company is no longer of force and effect and the company releases you and you
release the company from any claims thereunder for the consideration provided
herein.

 
We appreciate your offer to assist in the transition with the new chief
executive officer.  If the foregoing is acceptable to you, please sign and date
below and return a signed copy to me.
 
Supertel Hospitality, Inc.
 
/s/ James Friend
James Friend, Chairman of
the Board of Directors
 
Accepted and agreed this September 10, 2014
 
/s/ Kelly A. Walters
Kelly A. Walters
 

